ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Christopher Michael May, Jr., Esquire, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 2nd day of April, 2014:
ORDERED, that Respondent, Christopher Michael May, Jr., be and he is hereby disbarred from the practice of law in the State of Maryland effective sixty (60) days from the date of this Order; and it is further
ORDERED, on the effective date, the Clerk of this Court shall remove the name Christopher Michael May, Jr. from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in the State in accordance with Maryland Rule 16-772(d).